UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7874



AHMED M. AJAJ,

                                           Petitioner - Appellant,

          versus


JOSEPH V. SMITH,

                                            Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CA-02-2417-0)


Submitted:   May 28, 2004                  Decided:   July 27, 2004


Before WILKINSON, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Ahmed M. Ajaj, Appellant Pro Se.      John Berkley Grimball, II,
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ahmed M. Ajaj seeks to appeal the district court’s order

denying relief in this 28 U.S.C. § 2241 (2000) action.    We affirm

as modified.

            The complaint alleged constitutional violations at FCI-

Edgefield, and is properly construed as an action brought pursuant

to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971).    Ajaj sought only equitable relief, and his

transfer to the federal penitentiary in Florence, Colorado, mooted

his claims about conditions at FCI-Edgefield.       See Williams v.

Griffin, 952 F.2d 820, 823 (4th Cir. 1991).      To the extent that

Ajaj complained about his transfer to Colorado, the Bureau of

Prisons has discretion to determine where and under what conditions

a federal prisoner is housed.    See Bell v. Wolfish, 411 U.S. 520,

539, 540-41 n.23 (1979).    Further, Ajaj did not have a protected

liberty interest in remaining at FCI-Edgefield.       See Sandin v.

Conner, 515 U.S. 472, 484 (1995).       Finally, the district court

should not have addressed the conditions of Ajaj’s confinement in

Colorado.      Ajaj named only the warden at FCI-Edgefield as a

defendant and did not amend his complaint to add a cause of action

about conditions of his confinement in Colorado.       The district

court was without jurisdiction over anyone with responsibility for

such conditions.




                                - 2 -
          We accordingly affirm as modified. Ajaj’s motion for the

appointment   of   counsel   is   denied.   This   decision   is   without

prejudice to Ajaj’s right to challenge the conditions of his

present confinement in the district court in Colorado. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   AFFIRMED AS MODIFIED




                                   - 3 -